UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 1-10323 CONTINENTAL AIRLINES, INC. (Exact name of registrant as specified in its charter) Delaware 74-2099724 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1600 Smith Street, Dept. HQSEO, Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:713-324-2950 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Class B Common Stock, par value $.01 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes XNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes NoX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act.Large accelerated filerXAccelerated filer Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX As of June 30, 2008, the aggregate market value of the registrant's common stock held by non-affiliates of the registrant was $1.1 billion based on the closing sale price as reported on the New York Stock Exchange. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at February 13, 2009 Class B Common Stock, $.01 par value per share 123,531,252 shares DOCUMENTS INCORPORATED BY REFERENCE Proxy Statement for Annual Meeting of Stockholders to be held on June 10, 2009:PART III TABLE OF CONTENTS PAGE PART I Item 1. Business 5 Overview 5 Forward-Looking Statements 5 Domestic Operations 6 International Operations 6 Alliances 7 Regional Operations 9 Marketing 10 Competition 11 Frequent Flyer Program and EliteAccess 12 Employees 13 Industry Regulation and Airport Access 14 Item 1A. Risk Factors 17 Risk Factors Relating to the Company 17 Risk Factors Relating to the Airline Industry 22 Item 1B. Unresolved Staff Comments 26 Item 2. Properties 27 Flight Equipment 27 Facilities 29 Item 3. Legal Proceedings 29 Legal Proceedings 29 Environmental Proceedings 30 General 31 Item 4. Submission of Matters to a Vote of Security Holders 31 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 32 Common Stock Information 32 Equity Compensation Plans 32 Issuer Purchases of Equity Securities 32 Item 6. Selected Financial Data 33 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Overview 37 Results of Operations 41 Liquidity and Capital Resources 54 Off-Balance Sheet Arrangements 67 Critical Accounting Policies and Estimates 67 Related Party Transactions 74 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 75 Item 8. Financial Statements and Supplementary Data 79 Report of Independent Registered Public Accounting Firm 80 Consolidated Statements of Operations 81 Consolidated Balance Sheets 83 Assets 83 Liabilities and Stockholders' Equity 84 Consolidated Statements of Cash Flows 85 Consolidated Statements of Common Stockholders' Equity 87 Notes to Consolidated Financial Statements 89 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 140 Item 9A. Controls and Procedures 140 Item 9B. Other Information 144 PART III Item 10. Directors, Executive Officers and Corporate Governance 145 Item 11. Executive Compensation 145 Item 12. Security Ownershipof Certain Beneficial Owners and Management and Related Stockholder Matters 145 Item 13. Certain Relationships and Related Transactions, and Director Independence 145 Item 14. Principal Accountant Fees and Services 145 PART IV 146 Item 15. Exhibits and Financial Statement Schedules 146 Signatures 147 Index to Exhibits 149 PART I Item 1.Business. Overview Continental Airlines, Inc., a Delaware corporation incorporated in 1980, is a major U.S. air carrier engaged in the business of transporting passengers, cargo and mail.The terms "Continental," "we," "us," "our" and similar terms refer to Continental Airlines, Inc. and, unless the context indicates otherwise, its consolidated subsidiaries. We are the world's fifth largest airline as measured by the number of scheduled miles flown by revenue passengers in 2008.Including our wholly-owned subsidiary, Continental Micronesia, Inc. ("CMI"), and regional flights operated on our behalf under capacity purchase agreements with other carriers, we operate more than 2,800 daily departures.As of December 31, 2008, we flew to 120 domestic and 121international destinations and offered additional connecting service through alliances with domestic and foreign carriers. We directly served ten Canadian cities, 25 European cities, seven South American cities and six Asian cities from the U.S. mainland as of December 31, 2008.In addition, we provide service to more destinations in Mexico and Central America than any other U.S. airline, serving 39 cities.Through our Guam hub, CMI provides extensive service in the western Pacific, including service to more Japanese cities than any other U.S. carrier. General information about us, including our Corporate Governance Guidelines and the charters for the committees of our Board of Directors, can be found on our website, continental.com.Our Board has adopted the "Ethics and Compliance Guidelines," which apply to all directors, officers and employees of Continental and its subsidiaries and serve as our "Code of Ethics" under Item 406 of Regulation S-K and as our "Code of Business Conduct and Ethics" as required by Section 303A.10 of the New York Stock Exchange ("NYSE") Listed Company Manual.These Ethics and Compliance Guidelines also are available on our website, and future amendments to or waivers from compliance with these guidelines will be disclosed on our website in accordance with Item 5.05 of Form 8-K. Copies of these charters and guidelines are available in print to any stockholder who requests them.Written requests for such copies may be directed to our Secretary at Continental Airlines, Inc., P.O. Box 4607, Houston, Texas77210-4607.Electronic copies of our annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, as well as any amendments and exhibits to those reports, are available free of charge through our website as soon as reasonably practicable after we file them with, or furnish them to, the U.S. Securities and Exchange Commission ("SEC"). Information on our website is not incorporated into this Form 10-K or our other securities filings and is not a part of them. Forward-Looking Statements This Form 10-K contains forward-looking statements that are not limited to historical facts, but reflect our current beliefs, expectations or intentions regarding future events.All forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements.For examples of those risks and uncertainties, see the cautionary statements contained in Item 1A."Risk Factors."See Item 1A. "Risk Factors" and Item 7."Management's Discussion and Analysis of Financial Condition and Results of Operations - Overview" for a discussion of trends and factors affecting us and our industry.Also see Item 8."Financial Statements and Supplementary Data, Note 18 - Segment Reporting" for financial information about each of our business segments.We undertake no obligation to publicly update or revise any forward-looking statements to reflect events or circumstances that may arise after the date of this report, except as required by applicable law. Domestic Operations We operate our domestic route system primarily through our hubs in the New York metropolitan area at Newark Liberty International Airport ("New York Liberty"), in Houston, Texas at George Bush Intercontinental Airport ("Houston Bush") and in Cleveland, Ohio at Hopkins International Airport ("Cleveland Hopkins").Each of our domestic hubs is located in a large business and population center, contributing to a large amount of "origin and destination" traffic.Our hub system allows us to transport passengers between a large number of destinations with substantially more frequent service than if each route were served directly.The hub system also allows us to add service to a new destination from a large number of cities using only one or a limited number of aircraft.As of December 31, 2008, we operated 74% of the average daily departures from New York Liberty, 84% of the average daily departures from Houston Bush and 65% of the average daily departures from Cleveland Hopkins, in each case based on scheduled commercial passenger departures and including regional flights flown for us under capacity purchase agreements. International Operations We directly serve destinations throughout Europe, Asia, Canada, Mexico, Central and South America and the Caribbean.We also provide service to numerous other destinations through codesharing arrangements with other carriers and have extensive operations in the western Pacific conducted by CMI.As measured by 2008 available seat miles, approximately 50% of our mainline operations is dedicated to international traffic. The "open skies" agreement between the
